DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234262 (Bortz) in view of the paper by Wu entitled “Strong LP01 and LP11 Mutual Coupling Conversion in a Two-Mode Fiber Bragg Grating”.

Regarding claim 1, Bortz teaches an optical apparatus comprising:
a multiple-stage arrangement of two mode Bragg gratings comprising:
at least a first Bragg grating of a first stage, wherein the first Bragg grating is configured to transmit a first two wavelengths and to reflect a second two wavelengths of a received optical signal (FIG. 8a: Bragg gratings in top left pass wavelengths 2 and 4, and reflect 1 and 3);
a second Bragg grating of a second stage, wherein the second Bragg grating is configured to transmit one of the first two wavelengths and to reflect the other of the first two wavelengths (FIG. 8a: Bragg grating in top right passes wavelengths 4, and reflects 2); and
a third Bragg grating of the second stage, wherein the third Bragg grating is configured to transmit one of the second two wavelengths and to reflect the other of the second two wavelengths (FIG. 8a: Bragg gratings on the bottom passes wavelength 3 and reflects 1).

FIG. 8a of Bortz ix reproduced for reference.

    PNG
    media_image1.png
    618
    250
    media_image1.png
    Greyscale

See also Bortz at [0079] which describes the use of Bragg gratings:
 [0079] FIGS. 7-10 show exemplary demultiplexers and multiplexers that provide for a substantially uniform optical loss across the signal channel range. While FIGS. 7-10 show Bragg gratings as exemplary filters, other filters including those described herein can be substituted as appropriate. Also, the various signal group filters can be the same or different design and can used to filter signal groups that include different number of signal channels.
See also Bortz at FIGS. 7a and 7b and [0080]:
 [0080] FIGS. 7a and 7b show linear demultiplexers 60 and multiplexers 62, respectively, for use in the present invention. As shown in FIGS. 7a and 7b, each signal groups 1-N is selectively filtered using a signal group filters 70, such as a Bragg grating 72 and removed via circulator 68. The signal group filters 70 used in the linear configurations are shown as Bragg gratings 72; however, Fabry-Perot filters also can used, as well as WDM couplers, etc., as previously described.
Therefore, Bortz teaches that the gratings in FIGS. 8 and 9 are taught as being Bragg gratings.
Bortz differs from the claimed invention in that Bortz does not explicitly teach that the Bragg gratings can be two-mode Bragg gratings.  However, Wu teaches that two-mode Bragg gratings were known.  See, for example, the title (“Strong LP01 and LP11 Mutual Coupling Conversion in a Two-Mode Fiber Bragg Grating”) and the Abstract:
A fiber Bragg grating is inscribed in a two-mode fiber using a 193-nm excimer laser and a phase mask. Strong LP 01 and LP 11 mutual coupling as large as -22.5 dB, which corresponds to a modal conversion efficiency of more than 99%, is experimentally achieved. The intermodal coupling mechanism is theoretically analyzed through a finite element method. This device can be used as a low-cost reflective LP 01 ↔ LP 11 converter.
See also Section II A: FBG Fabrication:
The TMF used in the experiment is fabricated in our laboratory. The preform (product code: AV-35) used to draw the fiber is purchased from SILITEC FIBERS, Switzerland. The TMF has a core diameter of about 18 μm and an outside diameter of 145 μm. The refractive indices of the core and cladding are 1.4490 and 1.4454, respectively. For simplicity, a step-index model was assumed in the simulation though there are some defects in the refractive index profile of actual fiber. So the V-parameter of the fiber is calculated to be 3.80 at the wavelength of 1.55 μm, which means it supports only two linear polarized modes LP01 and LP11. To enhance its photosensitivity, the fiber was put in a gas chamber full of hydrogen with a pressure of 1500 psi for three days at room temperature. A 193-nm ArF excimer laser and a phase mask with a period of 1068 nm were used to inscribe Bragg grating on the TMF. The ultraviolet beam with a width of 3 mm scanned on the phase mask with a speed of 0.01 mm/s. The FBG has a length of 15 mm and a period of 534 nm. A broadband light source (BBS) centered at 1550 nm and an optical spectrum analyzer (OSA) were used to measure the transmission and reflection spectrum of the FBG.
FIGS. 2a-2d illustrate transmission and reflection power along the wavelength spectrum:

    PNG
    media_image2.png
    663
    751
    media_image2.png
    Greyscale

It would have been obvious that the FBGs in Bortz can be implemented in a known manner, such as using known forms of Bragg gratings, such as two mode Bragg gratings as taught in Wu.  Both Bortz and Wu are in the same technical field, and the results would have been predictable (e.g., see FIG. 2 of Wu for the pass and reflection bands of the two mode FBG).

Alternative Rejection of Claim 1
Claim 1 was rejected above based on the embodiment of FIG. 8a of Bortz, which corresponds well with the embodiment of FIG. 2 of the present application.  However, an alternative rejection is presented below based on the embodiment of FIG. 9a of Bortz (which corresponds well with the embodiment of FIG. 9a of the present application).  The alternative rejection is presented because some of the dependent claims are directed to the embodiment of FIG. 2 of the present application, and some of the dependent claims are directed to the embodiment of FIG. 9 of the present application.  
   
Regarding claim 1, Bortz teaches an optical apparatus comprising:
at least a first Bragg grating of a first stage, wherein the first Bragg grating is configured to transmit a first two wavelengths and to reflect a second two wavelengths of a received optical signal (FIG. 9a: Bragg gratings on the top left side pass wavelengths 4 and 6, and reflect 3 and 5);
a second Bragg grating of a second stage, wherein the second Bragg grating is configured to transmit one of the first two wavelengths and to reflect the other of the first two wavelengths (FIG. 9a: Bragg gratings on the right side, middle passes wavelength 6, and reflects 4); and
a third Bragg grating of the second stage, wherein the third Bragg grating is configured to transmit one of the second two wavelengths and to reflect the other of the second two wavelengths (FIG. 9a: Bragg gratings on the left side, second from bottom passes wavelength 5 and reflects 3).

FIG. 9a is reproduced for reference.

    PNG
    media_image3.png
    825
    508
    media_image3.png
    Greyscale


Regarding the use of two mode FBGs, see the discussion of the first rejection of claim 1.

Regarding claim 5, Bortz teaches the optical apparatus of claim 1, wherein the first stage further comprises:
a fourth Bragg grating configured to receive the second two wavelengths reflected by the first Bragg grating, and to reflect the second two wavelengths to the third Bragg grating (FIG. 9a: the Bragg gratings on the left side, second from top receives and reflects wavelengths 3 and 5).

This claim is rejected in view of the alternative rejection of claim 1 based on FIG. 9a of Bortz.  

Regarding claim 6, Bortz teaches the optical apparatus of claim 5, further comprising:
an optical absorber coupled with an output port of the fourth Bragg grating (FIG. 9a: one or more optical components downstream of the gratings on the left side, second from the top).

Regarding the optical absorber, FIG. 9a teaches a demultiplexer, and it was well-known that demultiplexers can be used to separate signals before then are converted to electrical form by photodetectors, and the Examiner takes Official Notice thereof.  For example, see Bortz at FIG. 2b, which shows a demux 28 separating WDM signals and sending them to receivers 24 for O/E conversion.  
Therefore, at least the photodetector receiving the demultiplexed signal will be an optical absorber that will absorb at least some of the optical signal and convert it to an electrical signal.  


Claim 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of the paper by Puckett entitled “Multichannel Bragg gratings in silicon waveguides with asymmetric sidewall modulation”.

Regarding claim 2, Puckett teaches the optical apparatus of claim 1, wherein the first Bragg grating comprises different sidewall corrugation periods (FIG. 1(a), 1(b), and 3 show different sidewall corrugation periods).

FIGS. 1(a), 1(b), and 3 are reproduced for reference.

    PNG
    media_image4.png
    163
    345
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    239
    291
    media_image5.png
    Greyscale

Puckett teaches at page 379, left column, second para: 
… when it becomes necessary to simultaneously reflect multiple wavelengths, two or more spatially distinct grating are often employed.
On page 379, right column, first para:
In this work we theoretically analyze, fabricate, and experimentally characterize several sidewall modulated multichannel Bragg gratings … We also demonstrate that such gratings may be used to reflect multiple waveguide modes …
On page 379, right column, last paragraph to page 380, left column, first para:
Our modulation scheme is shown in FIG. 1(a), and it includes periodic perturbations to both of the two sidewalls of a silicon waveguide.  The modulation depths and periods are allowed to vary independently for each sidewall, and the difference in spatial frequency between the two perturbations is what allows for the existence of two spectrally independent stopbands. The theoretical treatment of the grating is surprisingly straightforward. The spectral properties of the multichannel grating may be considered to be a superposition of the spectral properties of two more basic gratings, which only contain modulation along one sidewall, as shown in Fig. 1(b).
In other words, Pucket recognizes that when multiple wavelengths need to be simultaneously reflected, two or more spatially distinct gratings are used.  Pucket goes on to teach grating made with different sidewall periods, and that multiple wavelengths can be reflected using this approach.  
It would have been obvious that the two sequential gratings taught in Bortz can be modified in a known way, such as with different sidewall corrugations as taught in Puckett.  This is particularly true in light of the teaching in Puckett on page 379, left col., second paragraph that in the prior art “two or more spatially distinct gratings are often employed”.  As a result, it would have been obvious to one of ordinary skill to modify the teachings of Bortz to embody the Bragg gratings in a known manner, such as with different sidewall corrugation periods, and the results would have been predictable (e.g., the functionality of the two gratings in Bortz will be replaced with a single grating having different sidewall corrugation period gratings as taught in Puckett).

Regarding claim 7, Puckett teaches the optical apparatus of claim 1, wherein the first Bragg grating, the second Bragg grating, and the third Bragg grating are formed in a waveguide layer comprising a semiconductor material (p 380, right col. first full para: “To fabricate our devices, we began with an SOI wafer …”).

Therefore, it was known that optical components (e.g., Bragg gratings) can be formed in a waveguide layer comprising a semiconductor material.  Furthermore, it was well-known that optical components and circuits can be fabricated on semiconductor materials, and the Examiner takes Official Notice thereof.   For example, photonic integrated circuits were well-known.  
As a result, it would have been obvious that the Bragg gratings can be formed in a known manner, such as in a waveguide layer comprising a semiconductor layer.  In particular, Bortz teaches the use of Bragg gratings, and Puckett teaches that optical components (e.g., Bragg gratings) can be formed in a semiconductor layers, and the results would have been predictable (e.g., the Bragg gratings formed in this layer would operate as Bragg gratings). 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of the paper by Pan entitled “Dense WDM multiplexer and demultiplexer with 0.4nm channel spacing”.

Regarding claim 3, Bortz teaches the optical apparatus of claim 1, wherein 
the first two wavelengths correspond to a first two passbands that are non-overlapping (FIG. 8a: channels 2 and 4 correspond to passbands that are non-overlapping because of channel 3), and
wherein the second two wavelengths correspond to a second two passbands that are non-overlapping (FIG. 8a: channels 1 and 3 correspond to passbands that are non-overlapping because of channel 2).

Bortz at FIG. 8a shows FBGs that separate odd and even channels.  In particular, channels 1 and 3 are reflected by the two FBGs labeled 1 and 3 between the two circulators at the top, and channels 2 and 4 are passed.  As a result, the first channels 2 and 4 correspond to passbands that do not overlap because channel 3 is reflected and separates them.  Similarly, channels 1 and 3 correspond to two passbands that are non-overlapping because channel 2 separates them.  Bortz, however, does not explicitly show these channel on a spectrum or provide wavelengths.  Therefore, in the interests of compact prosecution, another reference will be cited for clarity.  
Pan teaches a mux/demux with a structure similar to Bortz.  In particular, FBGs are used to separate even channels from odd channels (like in Bortz).  See the FBGs between the isolator and circulators on the left half of FIG. 1 of Pan.  

    PNG
    media_image6.png
    268
    607
    media_image6.png
    Greyscale

FIG. 2 shows the transmission spectra of the FBGs.  

    PNG
    media_image7.png
    478
    605
    media_image7.png
    Greyscale

See also page 75. Left col. first paragraph:
Fig. 2 shows the eight 0.4nm channel spacing FBG transmission spectra, which alternatively block and transmit four optical signals at 1541.35, 1542.14, 1542.94 and 1543.73nm, and the other four optical signals at 1541.75, 1542.54, 1543.33 and 1544.13nm on the two arms of the 3dEi fibre coupler, respectively.
The alternatively blocking and transmitting is with reference to the demux of FIG. 1 which shows odd and even channels being separated before passing through the circulators.  From this is can be seen that the numbering of channels is sequential so that channel 1 is adjacent to channel 2, which is adjacent to channel 3, etc.  In particular, the wavelengths given in the text at the top of page 75 show that the separated even and odd wavelength are alternating as they would do if they were numbered sequentially.  Therefore, two even channels are separated by an odd channel, and two odd channels are separated by an even channel.
FIG. 3 of Pan shows the reflection spectra for the FBGs with the non-reflected portions of the reflection spectra indicative of the passbands (because the portion of the signal not reflected is passed).  

    PNG
    media_image8.png
    485
    621
    media_image8.png
    Greyscale

From this it can be clearly seen that the separation of even and odd channels results in non-overlapping passbands.
It would have been obvious that the separation of channels in Bortz can be implemented in a known way (e.g., by separating the channels into even and odd channels; which is consistent with the numbering in FIG. 8a of Bortz).  In particular, Bortz and Pan are in the same technical art (e.g., optical communications, specifically optical mux and demux), one of ordinary skill could separate the channels into odd and even channels so that adjacent channels are separated (as clearly shown in Pan), and the results would have been predictable (e.g., the separated channels will move through the demux and be output at an appropriate port). 

Regarding claim 4, Bortz teaches the optical apparatus of claim 3, wherein one of the second two passbands occurs between the first two passbands (FIG. 8a: the passband for channel 3 occurs between the passband for channels 2 and 4).

See the discussion of Pan above regarding it being obvious that sequential channel numbering represents sequential/adjacent wavelengths.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortz in view of Wu.

Regarding claim 8, Bortz teaches an optical apparatus comprising: 
a plurality of transmitters (FIG. 2b: transmitters 22); and
a multiplexer (FIG. 2b: mux 26; FIG. 8b: mux 62; see [0081]) having a multiple stage arrangement of two mode Bragg gratings comprising:
a first Bragg grating having a first input port coupled with a first transmitter of the plurality of transmitters (FIG. 8b: Bragg grating at top right receiving channel 1), a first add port coupled with a second transmitter of the plurality of transmitters (FIG. 8b: the port carrying channel 3 and going to the bottom of the top right circulator), and a first output port configured to output a first optical signal comprising a first two wavelengths (FIG. 8b: the port on the left side of the upper right circulator outputting channels 1 and 3);
a second Bragg grating having a second input port coupled with a third transmitter of the plurality of transmitters (FIG. 8b:Bragg grating on the bottom and receiving channel 2), a second add port coupled with a fourth transmitter of the plurality of transmitters (FIG. 8b:the port carrying channel 4 and going to the bottom circulator), and a second output port configured to output a second optical signal comprising a second two wavelengths (FIG. 8b: the port on the left side of the bottom circulator outputting channels 2 and 4); and
a third Bragg grating having a third input port configured to receive the first two wavelengths (FIG. 8b: the input going into the two FBGs between the two circulators on the top), a third add port configured to receive the second two wavelengths (FIG. 8b: the port going into the bottom of the top left circulator), and a third output port configured to output a third optical signal comprising the first two wavelengths and the second two wavelengths (FIG. 8b: the port on the left side of the top left circulator).

Bortz teaches an optical demultiplexer 60 and multiplexer 62 in FIGS. 8a and 8b, respectively, and teaches their use in optical switching devices.  See, for example, switching devices 12 including demux 60 and mux 62 in FIGS. 5b, 6a, 6b, 6d.  In these embodiments, the mux and demux are used to combine and separate WDM optical signals.  
FIG. 2b also illustrates an optical mux 26 which is also used to combine WDM optical signals (i.e., the WDM signals from the plural transmitters 22), and an optical demux 28 to separate WDM optical signals and distribute them to plural optical receivers 24.  
It would have been obvious that the mux 62 taught in FIG. 8b can be used as the mux 26 in FIG. 2b to combine WDM signals from the plurality of transmitters 22.  In particular, both the mux in FIG. 8b and the mux 26 in FIG. 2b combine WDM optical signals, and the use of the mux from FIG. 8b as the mux in FIG. 2b would yield predictable results (i.e., the WDM signals from the plural transmitters 22 will be combined).  Similarly, it also would have been obvious that the mux 26 in FIG. 2b can be embodied in a known form (e.g., the mux of FIG. 8b), and the results would have been predictable (e.g., the WDM signals from the plurality of transmitters 22 will be combined).
Regarding the use of two-mode FBGs, see the discussion of claim 1.

Alternative Rejection of Claim 8
Claim 8 was rejected above based on the embodiment of FIG. 8b of Bortz (which corresponds well with the embodiment of FIG. 12 of the present application), and an alternative rejection is presented below based on the embodiment of FIG. 9b of Bortz (which corresponds well with the embodiment of FIG. 13 of the present application).  The alternative rejection is presented because some of the claims are directed to the embodiment of FIG. 12 of the present application, and some of the claims are directed to the embodiment of FIG. 13 of the present application.  

Regarding claim 8, Bortz teaches an optical apparatus comprising: 
a plurality of transmitters (FIG. 2b: transmitters 22); and
a multiplexer (FIG. 2b: mux 26; FIG. 9b: mux 62; see [0081]) comprising:
a first Bragg grating (FIG. 9b: One or both of the Bragg gratings labeled 6 and 8 on right side, second from bottom, and the corresponding circulator to the immediate left of the gratings) having a first input port coupled with a first transmitter of the plurality of transmitters (FIG. 9b: the port coupled to the transmitter producing channel 4 coming from the right), a first add port coupled with a second transmitter of the plurality of transmitters (FIG. 9b: the port on the bottom of the circulator coupled to the transmitter(s) producing channel(s) 6 and/or 8), and a first output port configured to output a first optical signal comprising a first two wavelengths (FIG. 9b: the port on the top of the circulator);
a second Bragg grating (FIG. 9b: Bragg grating labeled 7 on the left side bottom, and the corresponding circulator to the immediate left) having a second input port coupled with a third transmitter of the plurality of transmitters (FIG. 9b: the port on the bottom of the circulator receiving channel 7), a second add port coupled with a fourth transmitter of the plurality of transmitters (FIG. 9b: the port receiving channel 5 and going to the right side of the circulator), and a second output port configured to output a second optical signal comprising a second two wavelengths (FIG. 9b: the port on the top if the circulator); and
a third Bragg grating (FIG. 9b: one or more of the Bragg gratings labeled 8, 6, 4, 2 on the top of the figure and the corresponding circulator to the immediate right) having a third input port configured to receive the first two wavelengths (FIG. 9b: the bottom port of the circulator), a third add port configured to receive the second two wavelengths (FIG. 9b: the port on the left side of the gratings 8, 6, 4, 2), and a third output port configured to output a third optical signal comprising the first two wavelengths and the second two wavelengths (FIG. 9b: the port on the right side of the circulator).

See the discussion of the first rejection of claim 8 regarding the combining of the teachings in Bortz.
Regarding the use of two-mode FBGs, see the discussion of claim 1.

Regarding claim 9, Bortz teaches the optical apparatus of claim 8, wherein the third input port is directly coupled with the first output port (FIG. 8b: there is a direct connection between the output of the upper right circulator and the FBGs), and wherein the third add port is directly coupled with the second output port (FIG. 8b: there is a direct connection between the output of the lower circulator and the circulator on the upper right).

Regarding claim 10, Bortz teaches the optical apparatus of claim 8, wherein the multiple stage arrangement of two mode Bragg gratings further comprises: 
a fourth Bragg grating (FIG. 9b: one or more of the Bragg gratings labeled 4, 6, 8 and on the right side, third from the bottom; and the corresponding circulator to the immediate left) directly coupled with the first output port (FIG. 9b: the bottom port of the circulator is directly coupled to the top port of the circulator below, which is associated with the first grating),
wherein a fourth output port of the fourth Bragg grating is directly coupled with one of the third input port and the third add port (FIG. 9b: the top port of the circulator is directly coupled to the bottom port of the circulator above, which is associated with the third grating).

This claim is rejected based on the alternative rejection of claim 8.

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 8 above, and further in view of the paper by Puckett entitled “Multichannel Bragg gratings in silicon waveguides with asymmetric sidewall modulation”.

Regarding claim 11, Puckett teaches the optical apparatus of claim 8, wherein the third Bragg grating comprises different sidewall corrugation periods (FIG. 1(a), 1(b), and 3 show different sidewall corrugation periods).

Puckett teaches at page 379, left column, second para: 
… when it becomes necessary to simultaneously reflect multiple wavelengths, two or more spatially distinct grating are often employed.
On page 379, right column, first para:
In this work we theoretically analyze, fabricate, and experimentally characterize several sidewall modulated multichannel Bragg gratings … We also demonstrate that such gratings may be used to reflect multiple waveguide modes …
On page 379, right column, last paragraph to page 380, left column, first para:
Our modulation scheme is shown in FIG. 1(a), and it includes periodic perturbations to both of the two sidewalls of a silicon waveguide.  The modulation depths and periods are allowed to vary independently for each sidewall, and the difference in spatial frequency between the two perturbations is what allows for the existence of two spectrally independent stopbands. The theoretical treatment of the grating is surprisingly straightforward. The spectral properties of the multichannel grating may be considered to be a superposition of the spectral properties of two more basic gratings, which only contain modulation along one sidewall, as shown in Fig. 1(b).
In other words, Pucket recognizes that when multiple wavelengths need to be simultaneously reflected, two or more spatially distinct gratings are used.  Pucket goes on to teach grating made with different sidewall periods, and that multiple wavelengths can be reflected using this approach.  
It would have been obvious that the two sequential gratings taught in Bortz can be modified in a known way, such as with different sidewall corrugations as taught in Puckett.  This is particularly true in light of the teaching in Puckett on page 379, left col., second paragraph that in the prior art “two or more spatially distinct gratings are often employed”.  As a result, it would have been obvious to one of ordinary skill to modify the teachings of Bortz to embody the Bragg gratings in a known manner, such as with different sidewall corrugation periods, and the results would have been predictable (e.g., the functionality of the two gratings in Bortz will be replaced with a single grating having different sidewall corrugation period gratings as taught in Puckett).


Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 8 above, and further in view of US 2004/0109235 (Zhong).

Regarding claim12, Bortz teaches the optical apparatus of claim 8, wherein the multiplexer comprises a coarse wavelength division multiplexing (CWDM) multiplexer. 

Bortz teaches the WDM apparatus of claim 8 including the mux.  Furthermore, Zhong teaches that WDM systems can be embodied as coarse WDM systems.  See, for example, [0005]:
[0005] One goal in modern networks, including fiber-optic networks, is to maximize the amount of data traffic that can be transmitted along a single optical fiber. One way of increasing the amount of data traffic is by using various types of multiplexing arrangements. One such multiplexing arrangement known as Wavelength Division Multiplexing (WDM) is based on sending multiple signals on different channels through the same optical fiber. Each channel uses a carrier beam with a different frequency or wavelength than the other carrier beams. For instance, in one arrangement known as coarse wavelength division multiplexing (CWDM), signals are sent using lasers with channel wavelengths varying between 1470 nm and 1610 nm in 20 nm increments. Each incremental wavelength corresponds to a different carrier beam or channel. 
It would have been obvious that the WDM system taught in Bortz can be a known type of WDM system, such as coarse WDM.  In particular, both Bortz and Zhong teach the same technical art (e.g., WDM optical systems), and one of ordinary skill could have modified Bortz in accordance with the teachings of Zhong (e.g., to space the channels and associated filters, transmitters, etc.) to implement coarse WDM, and the results would have been predictable (e.g., the signals will be transmitter, muxed, demuxed, and received according to the coarse WDM channel plan).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 12 above, and further in view of the paper by Pan entitled “Dense WDM multiplexer and demultiplexer with 0.4nm channel spacing”.

Regarding claim 13, Bortz teaches the optical apparatus of claim 12, 
wherein the first two wavelengths correspond to a first two passbands that are non-overlapping (FIG. 8b: channels 1 and 3 correspond to passbands that are non-overlapping because of channel 2), and
wherein the second two wavelengths correspond to a second two passbands that are non-overlapping (FIG. 8b: channels 2 and 4 correspond to passbands that are non-overlapping because of channel 3).

Bortz at FIG. 8b shows FBGs that the odd channels are combined with odd channels, and even channel are combined with even channels in the first stage, which means that there are intervening channels (e.g., channels 1 and 3 are separated by channel 2, and channels 2 and 4 are separated by channel 3).  Bortz, however, does not explicitly show this and, in the interests of compact prosecution, another reference will be cited for clarity.  
Pan teaches a mux/demux with a structure similar to Bortz.  In particular, odd channels are combined with odd channels, and even channels are combined with even channels in the first stage (right side of FIG. 4).  FIG. 3 of Pan shows the reflection spectra for the FBGs with the non-reflected portions of the reflection spectra indicative of the passbands (because the portion of the signal not reflected is passed).  See also page 75. Left col. first paragraph:
Fig. 2 shows the eight 0.4nm channel spacing FBG transmission spectra, which alternatively block and transmit four optical signals at 1541.35, 1542.14, 1542.94 and 1543.73nm, and the other four optical signals at 1541.75, 1542.54, 1543.33 and 1544.13nm on the two arms of the 3dEi fibre coupler, respectively.
The alternatively blocking and transmitting is with reference to the demux of FIG. 1 which shows odd and even channels being separated before passing through the circulators.  From this is can be seen that the numbering of channels is sequential so that channel 1 is adjacent to channel 2, which is adjacent to channel 3, etc.  In particular, the wavelengths given in the text at the top of page 79 shows that the separated even and odd wavelengths are alternating.  Therefore, two even channels are separated by an odd channel, and two odd channels are separated by an even channel.
FIG. 4 shows the mux embodiment, and it would have been obvious that the channel numbering would be the same.  From this it can be clearly seen that the separation of even and off channels results in non-overlapping passbands.
It would have been obvious that the multiplexing of channels in Bortz can be implemented in a known way (e.g., by combining odd channels with odd channels and combining even channels with even channels in the first stage(s)), which is consistent with the numbering in FIG. 8b of Bortz).  In particular, Bortz and Pan are in the same technical art (e.g., optical communications, specifically optical mux and demux), one of ordinary skill could combine odd channels and odd channels and even channels with even channels in the first stage(s) of the mux (as taught in Pan), and the results would have been predictable (e.g., the combined channels will move through the mux according to how they are combined). 

Regarding claim 14, Bortz teaches the optical apparatus of claim 13, wherein one of the second two passbands occurs between the first two passbands (FIG. 8b: the passband for channel 2 occurs between the passband for channels 1 and 3).

See the discussion of Pan above regarding it being obvious that sequential channel numbering represents sequential/adjacent wavelengths.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortz in view of Wu.

Regarding claim 15, Bortz teaches an optical apparatus comprising: 
a plurality of receivers (FIG. 2b: receivers 24); and
a demultiplexer (FIG. 2b: demux 28; FIG. 8a: demux 60; see [0081]) having a multiple stage arrangement of two mode Bragg gratings comprising:
a first Bragg grating (FIG. 8a: Bragg gratings labeled 1 and 3 at the top left and the circulator to the immediate left of the gratings) having a first input port configured to receive an optical signal (FIG. 8a: the left port of the circulator), a first drop port configured to transmit a first wavelength and a second wavelength of the optical signal  (FIG. 8a: the port in the right side of the gratings), and a first output port configured to transmit a third wavelength and a fourth wavelength of the optical signal (FIG. 8a: the bottom port of the circulator);
a second Bragg grating (FIG. 8a: Bragg grating labeled 2 at the top right and the circulator to the immediate left of the grating) having a second input port configured to receive the first wavelength and the second wavelength (FIG. 8a: the left port of the circulator), a second drop port configured to transmit the first wavelength to a first receiver of the plurality of receivers (FIG. 8a: the port on the right side of the grating sending the signal to the receiver for channel 4), and a second output port configured to transmit the second wavelength to a second receiver of the plurality of receivers (FIG. 8a: the bottom port of the circulator sending the signal to the receiver for channel 2); and
a third Bragg grating (FIG. 8a: Bragg grating labeled 1 at the bottom left and the circulator to the immediate left of the grating) having a third input port coupled with the first output port (FIG. 8a: the left port of the circulator), a third drop port configured to transmit the third wavelength to a third receiver of the plurality of receivers (FIG. 8a: the port to the right of the grating labeled 1 sending the signal to the receiver for channel 3), and a third output port configured to transmit the fourth wavelength to a fourth receiver of the plurality of receivers (FIG. 8a: the bottom port of the circulator sending the signal to a receiver for channel 1).

Bortz teaches an optical demultiplexer 60 and multiplexer 62 in FIGS. 8a and 8b, respectively, and teaches their use in optical switching devices.  See, for example, switching devices 12 including demux 60 and mux 62 in FIGS. 5b, 6a, 6b, 6d.  In these embodiments, the mux and demux are used to combine and separate WDM optical signals.  
FIG. 2b also illustrates an optical demux 28 which is also used to separate WDM optical signals (i.e., the WDM signals from the plural transmitters 22) and distribute them to plural optical receivers 24.  
It would have been obvious that the demux 60 taught in FIG. 8a can be used as the demux 28 in FIG. 2b to separate WDM signals from the plurality of transmitters 22 and send them to the plural receivers 24.  In particular, both the demux in FIG. 8a and the demux 28 in FIG. 2b separate WDM optical signals, and the use of the demux from FIG. 8a as the demux in FIG. 2b would yield predictable results (i.e., the WDM signals from the plural transmitters 22 will be separated and sent to a corresponding receiver).  Similarly, it also would have been obvious that the demux 28 in FIG. 2b can be embodied in a known form (e.g., the demux of FIG. 8a), and the results would have been predictable (e.g., the WDM signals from the plurality of transmitters 22 will be separated and sent to a corresponding receiver).
Regarding the use of two-mode FBGs, see the discussion of claim 1.


Alternative Rejection of Claim 15
Claim 15 was rejected above based on the embodiment of FIG. 8a of Bortz (which corresponds well with the embodiment of FIG. 2 of the present application), and an alternative rejection is presented below based on the embodiment of FIG. 9a of Bortz (which corresponds well with the embodiment of FIG. 9 of the present application).  The alternative rejection is presented because some of the claims are directed to the embodiment of FIG. 2 of the present application, and some of the claims are directed to the embodiment of FIG. 9 of the present application.  

Regarding claim 15, Bortz teaches an optical apparatus comprising: 
a plurality of receivers (FIG. 2b: receivers 24); and
a demultiplexer (FIG. 2b: demux 28; FIG. 9a: demux 60; see [0081]) having a multiple stage arrangement of two mode Bragg gratings comprising:
a first Bragg grating (FIG. 9a: at least the Bragg gratings labeled 3 and 5 at the top left, and the circulator to the immediate left of the gratings) having a first input port configured to receive an optical signal (FIG. 9a: the left port of the circulator), a first drop port configured to transmit a first wavelength and a second wavelength of the optical signal (FIG. 9a: the bottom port of the circulator transmitting at least channels 3 and 5), and a first output port configured to transmit a third wavelength and a fourth wavelength of the optical signal (FIG. 9a: the port in the right side of the gratings transmitting at least channels 4 and 6);
a second Bragg grating (FIG. 9a: the Bragg gratings labeled 1 and 3 on the left side, second from the bottom, and the circulator to the immediate left of the gratings) having a second input port configured to receive the first wavelength and the second wavelength (FIG. 9a: the left port of the circulator), a second drop port configured to transmit the first wavelength to a first receiver of the plurality of receivers (FIG. 9a: the port on the right side of the grating sending the signal to the receiver for channel 5), and a second output port configured to transmit the second wavelength to a second receiver of the plurality of receivers (FIG. 9a: the bottom port of the circulator sending the signal to the receiver for channel 3); and
a third Bragg grating (FIG. 9a: the gratings labeled 2 and 4 on the right side, second from the top, and the circulator to the immediate left) having a third input port coupled with the first output port (FIG. 9a: the left port of the circulator), a third drop port configured to transmit the third wavelength to a third receiver of the plurality of receivers (FIG. 9a: the port to the right of the gratings and transmitting channel 6), and a third output port configured to transmit the fourth wavelength to a fourth receiver of the plurality of receivers (FIG. 9a: the bottom port of the circulator sending the signal to a receiver for channel 3).

See the first rejection of claim 1 regarding the combining of the teachings in Bortz.
Regarding the use of two-mode FBGs, see the discussion of claim 1.

Regarding claim 16, Bortz teaches the optical apparatus of claim 15, wherein the multiple stage arrangement of two mode Bragg gratings further comprises:
a fourth Bragg grating (FIG. 9a: the Bragg gratings labeled 1, 3, and 5 on the left side, second from top, and the circulator to the immediate left of the gratings) having a fourth input port directly coupled with the first drop port (FIG. 9a: the port on the left side of the circulator, directly coupled to the bottom port of the circulator above it), and a fourth drop port directly coupled with the second input port grating (FIG. 9a: the port on the bottom side of the circulator, directly coupled to the left port of the circulator below it).

This claim is rejected in view of the alternative rejection of claim 15 based on FIG. 9a of Bortz.  

Regarding claim 17, Bortz teaches the optical apparatus of claim 16, further comprising:
an optical absorber coupled with an output port of the fourth Bragg grating (FIG. 9a: one or more optical components downstream of the gratings on the left side, second from the top).

Regarding the optical absorber, FIG. 9a teaches a demultiplexer, and it was well-known that demultiplexers can be used to separate signals before then are converted to electrical form by photodetectors, and the Examiner takes Official Notice thereof.  For example, see Bortz at FIG. 2b, which shows a demux 28 separating WDM signals and sending them to receivers 24 for O/E conversion.  
Therefore, at least the photodetector receiving the demultiplexed signal will be an optical absorber that will absorb at least some of the optical signal and convert it to an electrical signal.  

Claim 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 15 above, and further in view of US 2004/0109235 (Zhong).

Regarding claim18, Bortz teaches the optical apparatus of claim 15, wherein the demultiplexer comprises a coarse wavelength division multiplexing (CWDM) demultiplexer. 

Bortz teaches the WDM apparatus of claim 15 including the demux.  Furthermore, Zhong teaches that WDM systems can be embodied as coarse WDM systems.  See, for example, [0005]:
[0005] One goal in modern networks, including fiber-optic networks, is to maximize the amount of data traffic that can be transmitted along a single optical fiber. One way of increasing the amount of data traffic is by using various types of multiplexing arrangements. One such multiplexing arrangement known as Wavelength Division Multiplexing (WDM) is based on sending multiple signals on different channels through the same optical fiber. Each channel uses a carrier beam with a different frequency or wavelength than the other carrier beams. For instance, in one arrangement known as coarse wavelength division multiplexing (CWDM), signals are sent using lasers with channel wavelengths varying between 1470 nm and 1610 nm in 20 nm increments. Each incremental wavelength corresponds to a different carrier beam or channel. 
It would have been obvious that the WDM system taught in Bortz can be a known type of WDM system, such as coarse WDM.  In particular, both Bortz and Zhong teach the same technical art (e.g., WDM optical systems), and one of ordinary skill could have modified Bortz in accordance with the teachings of Zhong (e.g., to space the channels and associated filters, transmitters, etc.) to implement coarse WDM, and the results would have been predictable (e.g., the signals will be transmitter, muxed, demuxed, and received according to the coarse WDM channel plan).

Claims 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 15 above, and further in view of the paper by Pan entitled “Dense WDM multiplexer and demultiplexer with 0.4nm channel spacing”.

Regarding claim 19, Bortz teaches the optical apparatus of claim 15, wherein the first wavelength and the second wavelength correspond to a first two passbands that are non-overlapping (FIG. 8a: channels 2 and 4 correspond to passbands that are non-overlapping because of intervening channel 3), and
wherein the third wavelength and the fourth wavelength correspond to a second two passbands that are non-overlapping (FIG. 8a: channels 1 and 3 correspond to passbands that are non-overlapping because of intervening channel 2).

Bortz at FIG. 8a shows FBGs that separate odd and even channels.  In particular, channels 1 and 3 are reflected by the two FBGs labeled 1 and 3 between the two circulators at the top, and channels 2 and 4 are passed.  As a result, the first channels 2 and 4 correspond to passbands that do not overlap because intervening channel 3 is reflected and separates them.  Similarly, channels 1 and 3 correspond to two passbands that are non-overlapping because intervening channel 2 separates them.  Bortz, however, does not explicitly show this and, in the interests of compact prosecution, another reference will be cited for clarity.  
Pan teaches a mux/demux with a structure similar to Bortz.  In particular, FBGs are used to separate even channels from odd channels (like in Bortz).  See the FBGs between the isolator and circulators on the left half of FIG. 1 of Pan.  FIG. 2 shows the transmission spectra of the FBGs.  See also page 75, left col. first paragraph:
Fig. 2 shows the eight 0.4nm channel spacing FBG transmission spectra, which alternatively block and transmit four optical signals at 1541.35, 1542.14, 1542.94 and 1543.73nm, and the other four optical signals at 1541.75, 1542.54, 1543.33 and 1544.13nm on the two arms of the 3dEi fibre coupler, respectively.
The alternatively blocking and transmitting is with reference to the demux of FIG. 1 which shows odd and even channels being separated before passing through the circulators.  From this it can be seen that the numbering of channels is sequential so that channel 1 is adjacent to channel 2, which is adjacent to channel 3, etc.  In particular, the wavelengths given in the text at the top of page 75 shows that the separated even and odd wavelength are alternating as they would do if they were numbered sequentially.  Therefore, two even channels are separated by an odd channel, and two odd channels are separated by an even channel.
FIG. 3 of Pan shows the reflection spectra for the FBGs with the non-reflected portions of the reflection spectra indicative of the passbands (because the portion of the signal not reflected is passed).  From this it can also be seen that the separation of even and odd channels results in non-overlapping passbands.
It would have been obvious that the separation of channels in Bortz can be implemented in a known way (e.g., by separating the channels into even and odd channels; which is consistent with the numbering in FIG. 8a of Bortz).  In particular, Bortz and Pan are in the same technical art (e.g., optical communications, specifically optical mux and demux), one of ordinary skill could separate the channels into odd and even channels so that adjacent channels are separated (as clearly shown in Pan), and the results would have been predictable (e.g., the separated channels will move through the demux and be output at an appropriate port). 

Regarding claim 20, Bortz teaches the optical apparatus of claim 19,
wherein one of the second two passbands occurs between the first two passbands (FIG. 8a: the passband for channel 3 occurs between the passband for channels 2 and 4).

See the discussion of Pan above regarding it being obvious that sequential channel numbering represents sequential/adjacent wavelengths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The paper by Wang entitled “multi-period bragg gratings in silicon waveguides” teaches Bragg gratings on an SOI waveguide in which there are two different gratings having different periods.  One grating in on sidewall and one on a slab.  See fig. 1(a).

    PNG
    media_image9.png
    162
    381
    media_image9.png
    Greyscale

The paper by Painchaud entitled “Bragg grating notch filters in silicon-on-insulator waveguides” teaches Bragg gratings formed with sidewall corrugation on SOI structures.  See FIG. 1.  

    PNG
    media_image10.png
    100
    293
    media_image10.png
    Greyscale

See also the section entitled “Design and Fabrication”: “The grating was fabricated using sidewall corrugations with 50% duty cycle as shown in FIG. 1 … The grating-based structures were fabricated at Epixfab facility on a SOI wafer having a 220 nm silicon film on top of a 2um thick buried oxide.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636